No. 99-40567
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40567
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TAIRONE TRANIEL STANFORD,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CR-151-2
                       --------------------
                          March 27, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant, Tairone Traniel Stanford, seeks reversal of his

conviction of one count of possession with intent to distribute

cocaine base (crack) and one count of conspiracy to possess with

intent to distribute crack.   Finding no error, we affirm.

     Stanford’s contention that the district court erred in

admitting evidence of a prior drug transaction between Stanford

and Ronald Thomas under FED. R. EVID. 404(b) is without merit.

Acts committed in furtherance of a conspiracy are part of the act

charged and evidence of such acts constitutes intrinsic, i.e.,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40567
                                  -2-

direct evidence of the conspiracy.     See United States v. Garcia

Abrego, 141 F.3d 142, 175 (5th Cir.), cert. denied, -- U.S. –-,

119 S. Ct. 182 (1998).    Stanford’s argument that he cannot be

convicted of the prior transaction because it was not alleged in

the indictment is likewise unavailing.      The indictment gave

Stanford sufficient notice of the crime alleged and Stanford’s

motion in limine to exclude the evidence demonstrates that he was

not prejudiced in his defense.    See United States v. Cochran, 697
F.2d 600, 604 (5th Cir. 1983).

     As Stanford failed to move for judgment acquittal at any

time during or after trial, this court’s review of the

sufficiency of the evidence is limited to a determination of

whether the record is devoid of evidence of guilt or if evidence

on a key element “is so tenuous that a conviction would be

shocking.”   United States v. Galvan, 949 F.2d 777, 783 (5th Cir.

1991).   Thomas’ testimony is sufficient to demonstrate the

existence of an agreement with Stanford to violate drug laws

notwithstanding any self-interest he may have had in cooperating

with the Government.     See United States v. Gadison, 8 F.3d 186,

190 (5th Cir. 1993).   Stanford’s further contention that he could

not have entered into a conspiracy with Thomas because Thomas was

a government informant overlooks the simple fact that the

conspiracy came into existence prior to the time that Thomas

began cooperating with law enforcement.      Although a person may

not be a conspirator while working as an informer, he “may have

been a part of the continuing conspiracy prior to becoming an

informer.”   United States v. Asibor, 109 F.3d 1023, 1032 (5th
                             No. 99-40567
                                  -3-

Cir. 1997).

     We also reject Stanford’s argument that the district court

erred in admitting the crack cocaine due to a break in the chain

of custody.     There was no break in the chain of custody during

the relevant time period following Stanford’s arrest.     The

testimony established that the crack cocaine retrieved from

Stanford’s vehicle was the same crack cocaine identified at

trial.   Moreover, any suggested break goes to the weight rather

than the admissibility of evidence.     See United States v. Dixon,

132 F.3d 192, 197 (5th Cir. 1997).

     Finally, Stanford raises the frivolous argument that the

district court admitted the crack into evidence sua sponte

without a motion to do so by the Government.     The record clearly

demonstrates that the Government offered the crack in evidence

during testimony by a chemist.     The district court overruled

Stanford’s objection to the admissibility.     The fact that the

district court did not state that the crack was admitted until

after the witness had been passed does not alter the fact that

the evidence was offered for admission.

     For the foregoing reasons, we AFFIRM the conviction.

     AFFIRMED